The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 21, 2022

                                2022COA44

No. 19CA2398, People v. Bagwell — Crimes — Murder in the
First Degree; Criminal Law — Affirmative Defenses — Consent;
Public Health and Environment — End-of-life Options —
Colorado End-of-life Options Act

      A division of the court of appeals considers whether a

defendant who intentionally kills a consenting, terminally ill victim

may assert a defense of consent under section 18-1-505, C.R.S.

2021. This statute creates an affirmative defense under certain

circumstances in which the victim consents to the defendant’s

conduct or to the injury the defendant causes. Section 18-1-505(2),

however, states: “When conduct is charged to constitute an offense

because it causes or threatens bodily injury, consent to that

conduct or to the infliction of that injury is a defense only if the

bodily injury consented to or threatened by the conduct consented

to is not serious . . . .”
     The division concludes that death is necessarily a bodily injury

that is serious. The division therefore holds that the defense of

consent is not available to a defendant who intentionally kills a

terminally ill victim who consents to her own death.
COLORADO COURT OF APPEALS                                          2022COA44


Court of Appeals No. 19CA2398
Jefferson County District Court No. 19CR490
Honorable Lily W. Oeffler, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Bruce E. Bagwell,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division II
                           Opinion by JUDGE KUHN
                       Pawar and Rothenberg*, JJ., concur

                           Announced April 21, 2022


Philip J. Weiser, Attorney General, Elizabeth Rohrbough, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Katherine Brien, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Defendant, Bruce E. Bagwell, appeals his conviction of

 intentional first degree murder. We affirm.

                           I.   Background

¶2    Bagwell was convicted for killing his terminally ill wife of

 thirty-six years. Shortly after Bagwell’s wife was diagnosed with

 metastatic lung cancer, her health and quality of life began to

 deteriorate. Weeks before Bagwell fatally shot her, his wife

 experienced declining cognitive function, lapses in consciousness,

 and difficulty walking because the cancer had spread to her brain.

 She lost approximately forty pounds and needed a walker or

 wheelchair to move around their apartment. Her doctor estimated

 she had mere months or weeks to live.

¶3    Hospice care was ordered; a hospice nurse began weekly visits

 to the Bagwells’ apartment to attend to Bagwell’s wife and bring her

 medication for pain management. Bagwell’s wife, though, elected

 not to take these medications or undergo the painful cancer

 treatments that might have prolonged her life.

¶4    After she allegedly asked Bagwell to end her life each day for

 five days straight, he shot her in the apartment they shared — twice

 in her head and once in her chest.


                                    1
¶5    Shortly before Bagwell fatally shot his wife, he told her sister

 he believed his wife would be dead in approximately two weeks. In

 the hour after the shooting, Bagwell admitted to his wife’s father,

 his wife’s sister, and the arresting officers that he shot his wife

 because she asked him to do so to end her suffering. He told law

 enforcement that his wife had begged him to shoot her each of the

 preceding five days, and he explained that it was a “mercy killing.”

 In a videotaped interrogation, Bagwell again admitted to two

 detectives that he had killed his wife.

¶6    Bagwell was charged with first degree murder, a class 1 felony

 under section 18-3-102(1)(a), (3), C.R.S. 2021. Before trial, he

 moved to suppress his statements to the detectives and endorsed

 an affirmative defense of consent under section 18-1-505, C.R.S.

 2021. The trial court denied Bagwell’s motion to suppress and

 precluded him from asserting his wife’s alleged consent to be killed

 as a defense. The trial court reasoned that when the General

 Assembly intended to create an affirmative defense to homicide, it

 did so explicitly.

¶7    Bagwell was convicted and sentenced to life imprisonment. He

 challenges both the consent and suppression rulings on appeal.


                                    2
                    II.   Affirmative Defense of Consent

¶8        Section 18-1-505 creates an affirmative defense for criminal

 defendants under certain circumstances in which the victim

 consents to the defendant inflicting the victim’s injury. Bagwell

 contends the trial court erred by denying him this defense to the

 first degree murder charge. We conclude that section 18-1-505

 does not permit this defense when the victim consents to the

 defendant causing the victim’s death.

     A.     The Affirmative Defense of Consent, First Degree Murder,
                             and Standard of Review

¶9        Section 18-1-505 provides that consent of the victim is an

 affirmative defense when, as relevant here, two criteria are met.

 § 18-1-505(1), (2), (4). Subsection (1) makes the defense available if

 “the consent negatives an element of the offense or precludes the

 infliction of the harm or evil sought to be prevented by the law

 defining the offense.” § 18-1-505(1); see Hotsenpiller v. Morris, 2017

 COA 95, ¶ 24. But even if subsection (1) is satisfied, subsection

 (2) may still preclude the defense. It provides that

               [w]hen conduct is charged to constitute an
               offense because it causes or threatens bodily
               injury, consent to that conduct or to the
               infliction of that injury is a defense only if the


                                        3
             bodily injury consented to or threatened by the
             conduct consented to is not serious . . . .

  § 18-1-505(2).

¶ 10   We analyze whether consent can constitute a defense to a

  crime in the context of the particular offense and the defendant’s

  particular conduct. See Hotsenpiller, ¶ 22 (citing Model Penal Code

  § 2.11 note 1 on General Principles (Am. L. Inst., Official Draft and

  Revised Comments 1985)). Bagwell committed first degree murder

  if, “[a]fter deliberation and with the intent to cause the death of a

  person other than himself, he cause[d] the death of that person.”

  § 18-3-102(1)(a).

¶ 11   Whether section 18-1-505 permits a defense of consent to first

  degree murder is a question of statutory interpretation that we

  review de novo. See People v. Jones, 2020 CO 45, ¶ 54. If the

  defense is available, we also review de novo whether Bagwell

  presented sufficient evidence to be entitled to the jury’s

  consideration of it. People v. DeGreat, 2018 CO 83, ¶ 16.

¶ 12   “It is the General Assembly’s prerogative to define crimes and

  prescribe punishments . . . .” People v. Trujillo, 631 P.2d 146, 148

  (Colo. 1981). Our primary goal in statutory interpretation is to



                                     4
  discern the legislature’s intent and to “effectuate the purpose of the

  legislative scheme[,] . . . read[ing] that scheme as a whole [and]

  giving consistent, harmonious, and sensible effect to all of its

  parts.” McCoy v. People, 2019 CO 44, ¶¶ 37-38.

¶ 13   We first look to the language of the statute, reading it as a

  whole and giving its words and phrases their common meanings.

  Jones, ¶ 54. If the plain meaning of the statute is clear, we apply it

  as written. Id. “If, however, the language is ambiguous, meaning it

  is silent or susceptible to more than one reasonable interpretation,

  we may use extrinsic aids of construction, ‘such as the

  consequences of a given construction, the end to be achieved by the

  statute, and the statute’s legislative history.’” Id. at ¶ 55 (quoting

  McCoy, ¶ 38).

                    B.   Bagwell Was Not Entitled to
                      An Affirmative Defense of Consent

¶ 14   Bagwell contends that section 18-1-505 permits the defense of

  consent to first degree murder when a terminally ill victim urges a

  loved one to put an end to her painful, inevitable decline. We

  disagree.




                                     5
¶ 15   Bagwell urges that, in this situation, section 18-1-505(1)

  makes the defense available because the terminally ill victim’s

  consent to dying — and the loved one’s desire to fulfill that wish —

  “precludes the infliction of the harm or evil sought to be prevented

  by” the prohibition of murder. This prohibition, according to

  Bagwell, seeks to prevent malicious killings, not mercy killings such

  as the one that allegedly occurred here. In other words, Bagwell

  argues that the prohibition of murder seeks to prevent unwanted as

  opposed to wanted deaths.

¶ 16   Even if we assume, however, that subsection (1) makes the

  defense available to Bagwell,1 we conclude that subsection

  (2) precludes it. Under any reasonable interpretation of subsection




  1Historically, a victim’s consent to homicide has not precluded the
  harm inflicted or evil sought to be prevented by its criminal
  prohibition, as this prohibition also serves wider societal interests
  beyond those asserted by the victim. Model Penal Code § 2.11 note
  1 on General Principles (Am. L. Inst., Official Draft and Revised
  Comments 1985); see also State v. Brown, 364 A.2d 27, 28 (N.J.
  Super. Ct. Law Div. 1976) (discussing how some criminal
  prohibitions are designed to protect the interests of society as a
  whole and why the victim’s consent is not considered in that
  context because there is more at stake than the victim’s rights),
  aff’d, 381 A.2d 1231 (N.J. Super. Ct. App. Div. 1977).

                                    6
  (2), the injuries causing his wife’s death are “bodily injur[ies] . . .

  [that are] . . . serious.”

               1.   The Plain Meaning of Section 18-1-505(2)

¶ 17    “When conduct is charged to constitute an offense because it

  causes or threatens bodily injury, consent to that conduct or to the

  infliction of that injury is a defense only if the bodily injury

  consented to or threatened by the conduct consented to is not

  serious . . . .” § 18-1-505(2). Whether the injuries to which

  Bagwell’s wife consented fall under this provision turns on the

  General Assembly’s intent in using the phrase “bodily injury . . .

  [that] is not serious.”

¶ 18    The criminal code defines “bodily injury” as “physical pain,

  illness, or any impairment of physical or mental condition.”

  § 18-1-901(1), (3)(c), C.R.S. 2021. It does not, however, define

  “serious” by itself or the phrase “bodily injury . . . [that] is not

  serious.”2




  2 The General Assembly has also defined the phrase “serious bodily
  injury” to mean “bodily injury which, . . . involves a substantial risk
  of death, a substantial risk of serious permanent disfigurement, a
  substantial risk of protracted loss or impairment of the function of


                                       7
¶ 19   Colorado’s consent defense is largely based on the Model Penal

  Code (MPC), Hotsenpiller, ¶ 22 n.5, and subsection (2) enacted

  section 2.11 of the MPC verbatim. Because no Colorado appellate

  cases have interpreted subsection (2), we refer to the MPC and its

  commentary for guidance on the meaning of this portion of the

  consent statute. See Hotsenpiller, ¶ 22 n.5.

¶ 20   The MPC explains that, for offenses that cause or threaten

  bodily injury, consent will have defensive significance only if, as

  relevant here, “the injury is not serious.” Model Penal Code § 2.11

  Explanatory Note (Am. L. Inst., Official Draft and Revised

  Comments 1985) (emphasis added). Indeed, the commentary

  observes that consent is generally accepted as a defense only when

  “no injury is caused or the injury is slight.” Id. at note 2 on Bodily

  Injury. Notably, the drafters of the MPC explained that homicide

  has universally been thought to be an offense “as to which consent




  any part or organ of the body, or breaks, fractures, or burns of the
  second or third degree.” § 18-1-901(1), (3)(p), C.R.S. 2021. The
  parties do not argue on appeal that the phrase “bodily injury that is
  serious” means the same thing as the statutorily defined term
  “serious bodily injury.”


                                     8
  does not operate to prevent consummation of the crime.” Id. at note

  1 on General Principles.

¶ 21   Neither the consent statute nor the MPC defines when an

  injury is “serious,” so we may refer to dictionary definitions to

  determine the plain and ordinary meaning of this term. See People

  v. Serra, 2015 COA 130, ¶ 52. The dictionary defines “serious” to

  include “having important or dangerous consequences.”

  Merriam-Webster Dictionary, https://perma.cc/SXQ4-ASMV.

¶ 22   We conclude the plain meaning of section 18-1-505 reveals the

  General Assembly’s intent to adopt the consent defense as it was

  described by the MPC commentary. In other words, the defense is

  available under subsection (2) only when the victim consents to a

  minor injury. An injury that causes a victim’s death is necessarily

  “serious” — and thus not minor — because it involves a permanent

  and dangerous impairment of the victim’s physical condition. The

  consent defense is not available, then, when a defendant

  intentionally kills a victim who consents to her own death.

¶ 23   Bagwell nevertheless asserts that a victim’s injury is not

  “serious” when the victim is suffering from an agonizing, life-ending

  illness and urges the defendant to cause the victim’s death as an


                                     9
  act of mercy. But the plain meaning of the phrase “bodily injury

  that is not serious” focuses on the degree of injury inflicted, not on

  the intent of the defendant, and section 18-1-505 does not suggest

  that a victim’s injury is any less “serious” merely because the

  victim’s pre-existing condition is dire.

¶ 24   Here, it is undisputed that Bagwell inflicted fatal gunshot

  wounds on his wife. Under section 18-1-505(2), such wounds are

  “bodily injur[ies] . . . [that are] . . . serious.” Thus, even if she

  consented to those injuries, as Bagwell claims, the plain meaning of

  the statute precludes him from asserting the affirmative defense of

  consent to his first degree murder charge.

               2.    The General Assembly’s Intent is Clear

¶ 25   Alternatively, Bagwell argues that section 18-1-505 is

  ambiguous and that we should apply the rule of lenity to interpret it

  in his favor. We are not persuaded.

¶ 26   The rule of lenity provides that, “when we cannot discern the

  legislature’s intent, ‘ambiguity in the meaning of a criminal statute

  must be interpreted in favor of the defendant.’” Jones, ¶ 70

  (quoting People v. Summers, 208 P.3d 251, 258 (Colo. 2009)).

  However, we only apply this rule as a last resort — only “if after


                                       10
  utilizing the various aids of statutory construction, the General

  Assembly’s intent remains obscured.” Summers, 208 P.3d at 258

  (quoting People v. Thoro Prods. Co., 70 P.3d 1188, 1198 (Colo.

  2003)); Jones, ¶¶ 56-71 (invoking lenity after applying multiple

  other tools of statutory construction). We also use the general rules

  of statutory construction where, as here, the statutes we interpret

  include citizen-initiated measures. Huber v. Colo. Mining Ass’n, 264

  P.3d 884, 889 (Colo. 2011).

¶ 27   Even if we were to assume that the meaning of the consent

  statute is ambiguous, though, we would still conclude that the

  overall statutory scheme demonstrates that consent is not a defense

  to first degree murder.

¶ 28   Colorado law provides a means for terminally ill individuals

  like Bagwell’s wife to seek the end of their own lives — the Colorado

  End-of-Life Options Act.3 This Act provides a path for certain

  terminally ill patients to receive aid-in-dying medication from their

  physicians. §§ 25-48-101 to -123, C.R.S. 2021. It carefully



  3Bagwell told law enforcement that he and his wife were familiar
  with her options under the Act but she didn’t want to go to a
  hospital or wait to use them.

                                    11
  delineates which terminally ill patients are eligible for this

  medication, §§ 25-48-102(16), -103(1)(a), C.R.S. 2021, and the

  procedures necessary to receive it.4

¶ 29   Critically, the Act expressly states that it does not authorize

  any person — physician or not — to directly end an individual’s life

  by “lethal injection, mercy killing, or euthanasia.” § 25-48-121,

  C.R.S. 2021. To the contrary, the Act specifically notes that it does

  not preclude criminal penalties for conduct inconsistent with the

  Act. §§ 25-48-119(4), -121, C.R.S. 2021. These provisions

  demonstrate the Act’s intent to create a narrow exception to the




  4 The Act requires terminally ill patients not merely to consent to
  receiving assistance in ending their lives, but rather to affirmatively
  request such assistance. § 25-48-103(1)(c), C.R.S. 2021. Even
  further, the patients must make the request to their attending
  physician specifically, § 25-48-104(1), C.R.S. 2021, and their
  request must be implemented via a host of statutorily prescribed
  procedures, see id. (patient must make two oral requests, separated
  by at least fifteen days, as well as a written request); § 25-48-103(1)
  (attending physician must have diagnosed patient with terminal
  illness and determine patient has mental capacity to request
  assisted suicide); § 25-48-110, C.R.S. 2021 (attending physician
  must verify that patient is making an informed decision);
  § 25-48-107, C.R.S. 2021 (consulting physician must confirm
  attending physician’s findings); § 25-48-111, C.R.S. 2021 (attending
  physician must document the patient’s requests and the physician’s
  findings in patient’s medical record).

                                     12
  prohibition of homicide by allowing individuals a path to receive

  assistance in ending their own lives under specific circumstances.

  The Act explicitly forecloses Bagwell’s interpretation that the

  consent statute creates, in effect, its own “mercy killing” exception.

  Bagwell’s actions directly ending another’s life were not authorized

  by the Act or the consent statute, even under circumstances that

  might constitute a mercy killing.

¶ 30   The Act also left in place the offense of intentionally aiding

  another in committing suicide as a form of manslaughter.

  § 18-3-104(1)(b), C.R.S. 2021. In People v. Gordon, 32 P.3d 575

  (Colo. App. 2001), a defendant charged with first degree murder

  testified that he shot and killed his suicidal girlfriend to put her out

  of her misery, as she had allegedly already shot herself once in the

  head and survived. Id. at 577. A division of this court concluded

  he was not entitled to a jury instruction on the lesser offense of

  manslaughter (aiding suicide). The division reasoned that the

  defendant did not “aid” the victim’s suicide because he did not

  “merely furnish[] the victim the means to kill herself . . . [but rather]

  actively engaged those means to kill her himself.” Id. at 578-79

  (“This particular phraseology [of ‘aids another to commit suicide’]


                                      13
  evidences a clear and unambiguous intent to penalize only persons

  who provide indirect types of aid or assistance to others who then

  go forward and kill themselves.”).

¶ 31   Likewise here, Bagwell actively engaged the means leading to

  his wife’s death rather than indirectly aiding her passing.5 We

  conclude that if Bagwell would not even be entitled to a jury

  instruction on manslaughter, a lesser offense than murder, then

  the statutory scheme would also not entitle him to an affirmative

  defense completely exonerating his conduct. See People v. Nelson,

  2014 COA 165, ¶ 48 (“An affirmative defense admits ‘the

  defendant’s commission of the elements of the charged act, but

  seek[s] to justify, excuse, or mitigate the commission of the act.’”

  (quoting People v. Pickering, 276 P.3d 553, 555 (Colo. 2011))).

¶ 32   Finally, like in Gordon, our interpretation of the consent

  defense serves similar, important ends. It guards against murders

  being disguised as mercy killings and gives effect to the Act’s




  5During his interrogation, Bagwell admitted that he and his wife
  had discussed helping her to commit suicide by overdose on her
  prescribed medications, but he alleged that they decided not to do
  so.

                                    14
  statutory safeguards surrounding a terminally ill individual’s

  decision to seek assistance in dying. See Gordon, 32 P.3d at 579;

  § 25-48-110, C.R.S. 2021; see also, e.g., § 25-48-103(1)(c) (requiring

  terminally ill patient to voluntarily express the wish to receive aid-

  in-dying medication); § 25-48-104(2)(a), C.R.S. 2021 (patient’s

  signed, written request must be witnessed by at least two

  individuals); § 25-48-108, C.R.S. 2021 (requiring a physician to

  verify the patient is mentally capable and making an informed

  decision before prescribing aid-in-dying medication); § 18-1-505(3)

  (consent is not available as a defense if the consent is induced by

  force, duress, or deception, and the consenting individual must be

  legally competent and not unable to consent due to a behavioral or

  mental health disorder).

¶ 33   These considerations are particularly apt where, as here, the

  only evidence of Bagwell’s wife’s consent was from Bagwell, his wife

  was suffering cognitive decline, and her ability to freely and capably

  consent was not evaluated before her death.

¶ 34   Given this statutory context, we conclude that the General

  Assembly did not intend for section 18-1-505(2) to allow the defense




                                    15
  of consent to murder, and therefore, there is no basis for applying

  the rule of lenity.

¶ 35   In summary, we hold that a defendant is precluded from

  raising a consent defense under section 18-1-505 where, as here,

  he intentionally kills a victim who consents to her own death. The

  trial court did not err by denying Bagwell’s request to assert it.

               III.     Suppression of Bagwell’s Statements

¶ 36   Bagwell also contends that the trial court violated his

  constitutional rights by denying his motion to suppress his

  statements to the detectives because (1) the detectives failed to

  obtain a valid waiver of his constitutional rights under Miranda v.

  Arizona, 384 U.S. 436 (1966); and (2) his statements were given

  involuntarily. We see no error in the trial court’s suppression

  ruling.

                             A.    Additional Facts

¶ 37   One of the detectives who interrogated Bagwell testified at the

  suppression hearing. A transcript and video recording capturing

  the entirety of the interrogation were also admitted. The

  interrogation took place at the police station in a ten-by-ten-foot

  room and lasted approximately an hour and forty minutes. Before


                                       16
  the detectives entered, Bagwell spoke spontaneously to a

  supervising officer for twenty minutes and admitted that he shot his

  wife.

¶ 38      Upon entering, the detectives read Bagwell his Miranda rights

  and asked Bagwell if he understood those rights. Bagwell

  responded, “Absolutely.” He asked for no clarification, said no

  lawyer needed to be present, and then signed a written Miranda

  advisement. At no point during the rest of the interrogation did

  Bagwell request an attorney, ask to stop answering questions, or

  seek any clarification of his rights. The detectives made no

  promises or threats to Bagwell to get him to speak with them, and it

  appeared to the testifying detective that Bagwell spoke freely and

  voluntarily. Bagwell did most of the talking, speaking

  spontaneously at times and giving lengthy answers to the

  detectives’ open-ended questions.

¶ 39      Bagwell repeatedly told the detectives that he killed his wife to

  end her suffering. He expressed that he was upset because he had

  just shot his best friend, that he hadn’t wanted to kill her, and that

  his decision tormented him.




                                       17
¶ 40   The tone of the interview was conversational. Bagwell

  cooperated with the detectives’ questioning and appeared to be

  tracking what they were saying and responding appropriately.

  Bagwell appeared to speak rapidly at times but said on multiple

  occasions that he understood he was going to be arrested for

  homicide, and, on one occasion, he said that he was thinking

  rationally.

¶ 41   The testifying detective noted that Bagwell had an odor of

  alcohol on his breath, but that he didn’t slur his words, sway, or

  nod off during the interrogation.

¶ 42   Near the end of the interrogation, the detectives ordered a

  blood draw to test Bagwell’s blood alcohol content (BAC), but

  neither party sought admission of the results at the hearing.

  Bagwell said that he believed his BAC was not high at that moment,

  but that he was “not completely sober” when he shot his wife. At

  the end of the interrogation, Bagwell lay on the floor of the

  interrogation room and said he believed he was on the verge of

  having a partially alcohol-induced seizure.

¶ 43   In denying Bagwell’s motion, the trial court found that

  (1) Bagwell was oriented as to time and place and that any self-


                                      18
  induced intoxication did not prevent him from understanding his

  waiver or the circumstances of the interrogation; (2) Bagwell’s

  answers — though lengthy and spoken rapidly — were coherent

  and responsive to questioning, and evidenced Bagwell’s

  understanding of his circumstances; and (3) though Bagwell

  appeared upset and agitated, this did not negate his ability to waive

  his Miranda rights.

                        B.    Standard of Review

¶ 44   We review suppression rulings as mixed questions of fact and

  law. People v. Ferguson, 227 P.3d 510, 512 (Colo. 2010) (Miranda

  waiver); Effland v. People, 240 P.3d 868, 878 (Colo. 2010)

  (voluntariness of statements). We defer to the trial court’s factual

  findings unless they are clearly erroneous but review the court’s

  application of the relevant constitutional law to the facts of the case

  de novo. Ferguson, 227 P.3d at 512-13.

¶ 45   In reviewing a trial court’s suppression order, we look solely to

  the record created at the suppression hearing. People v. Thompson,

  2021 CO 15, ¶ 16. Because we also have a video recording of

  Bagwell’s interrogation and Miranda waiver, we can undertake this

  review independently and not just from the cold record. See


                                    19
  Ferguson, 227 P.3d at 514 n.3; see also People v. Taylor, 2018 CO

  35, ¶ 7 (“Where, as here, a portion of the challenged incident is

  recorded, and there are no disputed facts outside of that recording

  pertinent to the issue of suppression, we . . . may undertake an

  independent review of the recording to determine whether the

  evidence was properly suppressed in light of the controlling law.”).

¶ 46   The prosecution bears the burden of proving both the validity

  of a defendant’s Miranda waiver and the voluntariness of his

  statements by a preponderance of the evidence. People v. Thames,

  2015 CO 18, ¶ 12; Effland, 240 P.3d at 878. We consider the

  totality of the circumstances surrounding the interrogation.

  Thames, ¶ 13; Effland, 240 P.3d at 877.

¶ 47   If we conclude that the trial court erred in failing to suppress

  Bagwell’s statements in violation of his constitutional rights, we

  must reverse the judgment of conviction unless the error was

  harmless beyond a reasonable doubt. Hagos v. People, 2012 CO

  63, ¶ 11.

               C.    Bagwell’s Miranda Waiver Was Valid

¶ 48   Bagwell contends that the detectives failed to obtain a valid

  waiver of his Miranda rights. We disagree.


                                    20
¶ 49   The United States and Colorado Constitutions guarantee

  individuals the right against self-incrimination. U.S. Const.

  amends. V, XIV; Colo. Const. art. II, § 18. To protect this right,

  Miranda, 384 U.S. 436, holds that the prosecution may not

  introduce in its case-in-chief any of a suspect’s custodial

  statements resulting from interrogation unless the police preceded

  their interrogation with certain advisements of the suspect’s

  constitutional rights. People v. Davis, 2019 CO 84, ¶ 16; Thames,

  ¶ 11 (“A Miranda advisement is adequate as long as it conveys to

  the suspect a clear and understandable warning that he has a right

  to remain silent, anything he says can be used against him in

  court, he has a right to the presence of an attorney, and, if he

  cannot afford an attorney, one will be appointed for him prior to any

  questioning if he so desires.”).

¶ 50   Suspects can choose to waive their rights, but this waiver is

  only valid if given voluntarily,6 knowingly, and intelligently.



  6 Bagwell’s only challenge to the voluntariness of his waiver is his
  contention that he was intoxicated during the interrogation. But
  intoxication only renders a suspect’s waiver involuntary when
  governmental conduct causes the intoxication, People v. Platt, 81


                                     21
Thames, ¶¶ 12, 14 (listing factors for evaluating the validity of a

waiver). A suspect’s waiver is knowing and intelligent “when made

with awareness of the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. at ¶ 12. This

awareness can be diminished by a suspect’s intoxication, but

intoxication does not automatically invalidate a waiver. People v.

Knedler, 2014 CO 28, ¶ 15; People v. Platt, 81 P.3d 1060, 1066

(Colo. 2004). We use a set of factors to determine whether a

suspect’s intoxication prevented him from understanding the

nature of those rights and the ramifications of waiving them:

           (1) whether the defendant was oriented to his
           or her surroundings and situation; (2) whether
           the defendant’s answers were the responsive
           product of a rational thought process;
           (3) whether the defendant was able to
           appreciate the seriousness of his or her
           situation and the possibility of incarceration;
           (4) whether the defendant had the foresight to
           attempt to deceive the police to avoid
           prosecution; (5) whether the defendant
           expressed remorse for his or her actions; and
           (6) whether the defendant expressly stated that
           he or she understood his or her rights.




P.3d 1060, 1066 (Colo. 2004), and the record here contains no
evidence that Bagwell’s intoxication was anything but self-induced.

                                  22
  Knedler, ¶ 14 (citing Platt, 81 P.3d at 1066).

¶ 51   Bagwell argues that his waiver was not knowing and

  intelligent because he was intoxicated, sick, and visibly upset

  during the interrogation, and because he had no criminal history.

  However, the record reveals that Bagwell waived his Miranda rights

  out of a desire to justify shooting his wife — to explain she was

  suffering and repeatedly asked him to do it. He was read a Miranda

  advisement, right by right, immediately before the interrogation;

  responded clearly that he had no questions; signed the written

  advisement; and said on multiple occasions that he knew he would

  be charged with homicide. These circumstances establish Bagwell’s

  awareness of his rights and the consequences of abandoning them.

¶ 52   Bagwell’s self-induced intoxication did not sufficiently

  undermine this awareness to render his waiver invalid. Bagwell’s

  responses during questioning, though lengthy and at times

  rambling, evidence the rational thought process of an individual

  oriented to the circumstances of the situation. He repeatedly said

  he understood the consequences of his actions, expressed remorse

  over them, and chose to speak with the detectives anyway. Indeed,

  Bagwell waived his Miranda rights approximately two hours after


                                    23
  his last drink, and he told the detectives that he did not believe he

  was intoxicated during the interrogation.

¶ 53   Although Bagwell did exhibit some signs of disorientation,

  these signs do not demonstrate that his waiver was unknowing and

  unintelligent. At most, they demonstrate Bagwell’s understandable

  shock and torment over just having shot his terminally ill wife.

¶ 54   We therefore conclude the trial court did not err in ruling that

  Bagwell validly waived his Miranda rights.

           D.    Bagwell’s Statements Were Made Voluntarily

¶ 55   Bagwell further contends that, even if he waived his Miranda

  rights, the trial court erred in ruling that he gave his statements

  voluntarily. We again disagree.

¶ 56   The Due Process Clauses of the United States and Colorado

  Constitutions protect defendants from the admission of statements

  they made involuntarily. Effland, 240 P.3d at 877. A statement is

  given voluntarily if it is “the product of an essentially free and

  unconstrained choice by its maker.” Id. (quoting People v. Raffaelli,

  647 P.2d 230, 234 (Colo. 1982)). But a statement is given

  involuntarily if “coercive governmental conduct played a significant

  role in inducing the statement.” Id. The focus of the voluntariness


                                     24
  analysis is thus “whether the behavior of the [government] official

  was such as to overbear the defendant’s will to resist and bring

  about an admission or inculpatory statement not freely self-

  determined.” People v. Ramadon, 2013 CO 68, ¶ 20.

¶ 57   This coercive governmental conduct can “include[] not only

  physical abuse or threats directed against a person, but also subtle

  forms of psychological coercion” like the deliberate exploitation of

  the suspect’s weaknesses. Effland, 240 P.3d at 877. In assessing

  the coerciveness of the governmental conduct, we look at both the

  defendant’s ability to resist coercive pressures and the nature of the

  police conduct, using a nonexclusive list of factors:

            (1) whether the defendant was in custody;

            (2) whether the defendant was free to leave;

            (3) whether the defendant was aware of the
            situation;

            (4) whether the police read Miranda rights to
            the defendant;

            (5) whether the defendant understood and
            waived Miranda rights;

            (6) whether the defendant had an opportunity
            to confer with counsel or anyone else prior to
            or during the interrogation;




                                    25
            (7) whether the statement was made during
            the interrogation or volunteered later;

            (8) whether the police threatened [the]
            defendant or promised anything directly or
            impliedly;

            (9) the method or style of the interrogation;

            (10) the defendant’s mental and physical
            condition just prior to the interrogation;

            (11) the length of the interrogation;

            (12) the location of the interrogation; and

            (13) the physical conditions of the location
            where the interrogation occurred.

  Ramadon, ¶ 20.

¶ 58   Bagwell points to no behavior by the detectives that amounted

  to coercive police conduct. Indeed, he admitted his crime even

  before the detectives asked any questions, and throughout the

  interrogation he gave lengthy and revealing answers to the

  detectives’ open-ended questions. The detectives made no threats

  or promises to induce Bagwell’s statements. We do not see how

  Bagwell’s will was overborne by the detectives’ conduct.

¶ 59   We therefore conclude the trial court did not err in finding

  Bagwell’s interrogation statements voluntary or in denying his

  motion to suppress.


                                   26
                         IV.   Conclusion

¶ 60   The judgment is affirmed.

       JUDGE PAWAR and JUDGE ROTHENBERG concur.




                                   27